Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that by the true construction of the statute concerning wills, 1 Rev. Code, ch. 104, § 11, p. 377, a devise or bequest, whether of real or personal estate, to an attesting witness to a will, without whose testimony the will may be not otherwise proved, is void; and therefore that the said Circuit Court did not err in overruling the objection to the competency of the witness Samuel Croft. It is therefore considered by the Court that there is no error in the sentence and order of the said Circuit Court admitting the paper writing, in the proceedings mentioned, purporting to be the last will and testament of Lewis Croft, to probat, as and for such last will and testament; and that the said sentence and order be affirmed : and that the defendants in error recover against the plaintiffs in error their costs about their defence in this Court expended.